******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           TOWN OF STRATFORD ET AL. v.
            RAPHAEL JACOBELLI ET AL.
                   (SC 19332)
                   (SC 19333)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
         Argued May 18—officially released August 18, 2015

  Alison L. Squiccimarro, with whom was Paul M.
Grocki, for the appellants (defendant David Faile et al.).
  Heather M. Brown-Olsen, with whom, on the brief,
was Aleksandr Y. Troyb, for the appellants (defendant
N.E. Hangar Development, LLC, et al.).
 James W. Donohue, with whom, on the brief, was
Michael S. Casey, for the appellees (plaintiffs).
                         Opinion

   EVELEIGH, J. The issue presented in these appeals
is whether certain aircraft hangars1 owned by the defen-
dants2 and located at Sikorsky Memorial Airport (air-
port), are subject to municipal taxation pursuant to
General Statutes § 12-64. The named plaintiff, the town
of Stratford,3 brought this action seeking a declaratory
judgment that the hangars are taxable as real property
pursuant to § 12-64 (a) and are not exempt from taxa-
tion pursuant to General Statutes § 12-74. The trial court
rendered judgment in favor of the plaintiff and the
defendants appealed.4 We conclude that the trial court
properly applied §§ 12-64 and 12-74 to determine that
the hangars are subject to municipal taxation and, there-
fore, we affirm the judgment of the trial court.5
   The trial court’s memorandum of decision reveals the
following relevant facts and procedural history. ‘‘The
hangars at the center of this dispute are owned by the
defendants and consist of aircraft hangars described
by the manufacturer as ‘portable’ T-Hangars . . . and
[are] located at [the airport in Stratford].’’ There are
‘‘two primary locations [at] the airport where the [han-
gars] are situated: the south ramp . . . and the north
[ramp] . . . .’’
  ‘‘The [hangars] located at the south ramp . . . are
located on land owned by the city of Bridgeport with
the land leased to . . . N.E. Hangar Development, LLC
[N.E. Hangar]. Each [hangar] was purchased and is pri-
vately owned by persons or entities populating the
south ramp . . . .’’ The owners of the hangers at the
south ramp ‘‘are subtenants of N.E. Hangar . . . pursu-
ant to written sublease agreements.’’ The hangars
located on the north ramp of the airport ‘‘are situated
upon parcels of land owned by the city of Bridgeport
and leased directly . . . pursuant to unwritten month
to month leases.’’6
   ‘‘The [owners of the hangars at] the south ramp
entered into . . . license and sublease agreement[s].
Each licensee paid ‘a one-time license fee for exclusive
use of a portion of asphalt paving in which to tie down
or provide a [hangar] for storage of general aviation
aircraft when not in use. The license fee is paid to [N.E.
Hangar].’ In addition, each sub-lessee ‘pays monthly
rent to [N.E. Hangar] for the cost of maintenance and
upkeep of the surrounding asphalt apron and for admin-
istrative expenses for required coordination with the
city of Bridgeport Aviation Commission.’ The [hangar]
itself may be purchased from any particular supplier
and all of the pieces to the [hangar] are erected on site.
All [hangars] must be removed at the end of the license
term unless sold sooner. . . . [N]o [hangar] is perma-
nently affixed to the ground and is only located in a
particular spot pursuant to [the] license [with N.E. Han-
gar].’’ The hangars located at the south ramp ‘‘range in
size from 998 square feet . . . to 1,400 [square feet].’’
   ‘‘[T]he north ramp [hangars] come with a trailer hitch
. . . [and] were previously moved from another loca-
tion on the airport to the present location.’’ For the
north ramp hangars, there is a ‘‘monthly rate schedule
reflecting fees associated with the leases.’’ ‘‘[T]he city
of Bridgeport . . . can end [the month-to-month] lease
at any time and [the owners of the hangers at the north
ramp would] be required to relocate [their hangars]
to another parcel on the airport or to another airport
entirely.’’ The north ramp hangars ‘‘range in size from
805.59 [square feet] to 1,171.05 [square feet].’’
   ‘‘[All of the hangars] are designed for the storage of
aircraft, storage of parts and accessories, and protec-
tion of aircraft from wind, storm, and sun damage.’’
Moreover, all of the hangers ‘‘are devoted to nonpublic
use for the purpose of storage and housing of private
aircraft.’’
   In 2007 and 2008, the plaintiff included the hangars
‘‘on the personal property portion of the grand list.’’ In
2009, ‘‘the [hangars] were included on the real property
portion of the grand list.’’ After the hangars were
assessed as real property in 2009, several hangar owners
brought individual tax appeals against the plaintiff, con-
testing the classification of the hangars as real property
instead of personal property. Those appeals were
stayed when, in 2011, the plaintiff brought the present
action seeking a declaratory judgment that the hangars
are properly classified as real property and not exempt
from taxation.
   The trial court ruled that the hangars were taxable
pursuant to General Statutes § 12-64 (a). That statute
provides in relevant part: ‘‘All the following mentioned
property, not exempted, shall be set in the list of the
town where it is situated . . . [d]welling houses, gar-
ages, barns, sheds, stores, shops, mills, . . . ice
houses, warehouses, silos, [and] all other buildings and
structures . . . .’’ General Statutes § 12-64 (a).7 Addi-
tionally, the trial court ruled that § 12-74 did not operate
to exempt the hangars from taxation,8 and that no other
statutory provisions, including § 12-64 (b) or (c),9 nor
General Statutes § 12-19a,10 exempted the hangars
from taxation.
  On appeal, the defendants challenge the trial court’s
conclusions that: (1) the hangars are taxable as real
property pursuant to § 12-64 (a) and are not exempted
by § 12-64 (b) or (c); (2) § 12-74 does not exempt the
hangars from taxation; and (3) § 12-19a does not exempt
the hangars from taxation. We affirm the judgment of
the trial court.
  Before considering the merits of the parties’ argu-
ments, we set forth the basic legal principles and stan-
dard of review applicable to these appeals. ‘‘The scope
of our appellate review depends upon the proper char-
acterization of the rulings made by the trial court. To
the extent that the trial court has made findings of fact,
our review is limited to deciding whether such findings
were clearly erroneous. When, however, the trial court
draws conclusions of law, our review is plenary and
we must decide whether its conclusions are legally and
logically correct and find support in the facts that
appear in the record.’’ (Internal quotation marks omit-
ted.) Kasica v. Columbia, 309 Conn. 85, 92–93, 70 A.3d
1 (2013), quoting Union Carbide Corp. v. Danbury, 257
Conn. 865, 870–71, 778 A.2d 204 (2001). ‘‘A finding of
fact is clearly erroneous when there is no evidence in
the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed.’’ (Internal quo-
tation marks omitted.) McBurney v. Paquin, 302 Conn.
359, 368, 28 A.3d 272 (2011). ‘‘In addition, in examining
the meaning of a particular statute, we are guided by
fundamental principles of statutory construction. See
General Statutes § 1-2z; see also Testa v. Geressy, 286
Conn. 291, 308, 943 A.2d 1075 (2008) (‘[o]ur fundamental
objective is to ascertain and give effect to the apparent
intent of the legislature’ . . .).’’ Goodspeed Airport,
LLC v. East Haddam, 302 Conn. 70, 76, 24 A.3d 1205
(2011).
   ‘‘[A]long with these principles, we are also guided by
the applicable rules of statutory construction specifi-
cally associated with the interpretation of tax statutes.
. . . [W]hen the issue is the imposition of a tax, rather
than a claimed right to an exemption or a deduction,
the governing authorities must be strictly construed
against the commissioner . . . and in favor of the tax-
payer. . . . Nevertheless, [i]t is also true . . . that
such strict construction neither requires nor permits
the contravention of the true intent and purpose of the
statute as expressed in the language used.’’ (Citation
omitted; internal quotation marks omitted.) Scholastic
Book Clubs, Inc. v. Commissioner of Revenue Services,
304 Conn. 204, 214–15, 38 A.3d 1183, cert. denied,
U.S. , 133 S. Ct. 425, 184 L. Ed. 2d 255 (2012).
                            I
   The proper interpretation of § 12-64 presents a ques-
tion of statutory construction; we therefore begin by
examining the text of § 12-64 (a) to determine if the
plaintiff may subject the hangars to taxation and, there-
after, discuss whether § 12-64 (b) and (c) exempt the
hangars from taxation.
                            A
  Section 12-64 (a) provides for taxation of real prop-
erty, including ‘‘garages, barns, sheds, stores, shops,
mills . . . ice houses, warehouses, silos, [and] all other
buildings and structures . . . .’’ General Statutes § 12-
64 (a). While ‘‘hangars’’ are not explicitly listed in the
text of § 12-64 (a), they will be taxable if their character-
istics, as found by the trial court, place them within
the purview of the proper construction of the words
‘‘sheds’’ or ‘‘all other buildings’’ in § 12-64 (a).
   In interpreting the language of § 12-64 (a), ‘‘we do
not write on a clean slate, but are bound by our previous
judicial interpretations of the language and the purpose
of the statute.’’ Kasica v. Columbia, supra, 309 Conn.
93–94. This court has previously construed the term
‘‘building’’ for purposes of § 12-64 (a) by relying on the
dictionary definition of ‘‘building’’ as ‘‘a constructed
edifice designed to stand more or less permanently,
covering a space of land, usu[ally] covered by a roof
and more or less completely enclosed by walls, and
serving as a dwelling, storehouse, factory, shelter for
animals, or other useful structure distinguished from
structures not designed for occupancy (as fences or
monuments) and from structures not intended for use
in one place (as boats or trailers) even though subject
to occupancy.’’ (Internal quotation marks omitted.)
Eastern Connecticut Cable Television, Inc. v. Mont-
ville, 180 Conn. 409, 412, 429 A.2d 905 (1980), quoting
Webster’s Third New International Dictionary
(unabridged).
   In Montville, this court also applied to the term ‘‘build-
ings’’ the rule of ejusdem generis, which explains that
‘‘where a particular enumeration is followed by general
descriptive words, the latter will be understood as lim-
ited in their scope to . . . things of the same general
kind or character as those specified in the particular
enumeration.’’ (Internal quotation marks omitted.)
Eastern Connecticut Cable Television, Inc. v. Mont-
ville, supra, 180 Conn. 413, quoting Easterbrook v.
Hebrew Ladies Orphan Society, 85 Conn. 289, 296, 82
A. 561 (1912). This court concluded that the general
characteristics of the real property listed in § 12-64 (a)
were that such ‘‘buildings’’ have the characteristics of
being ‘‘enclosed and . . . [suitable] for occupancy or
storage which are the distinguishing features of the
listed buildings.’’ Eastern Connecticut Cable Televi-
sion, Inc. v. Montville, supra, 413.
   In the present case, the trial court determined that
hangars fell within the clear and unambiguous language
of § 12-64 (a) because ‘‘shed’’ is enumerated in the stat-
ute and because the court found that the hangars were
‘‘similar to a shed.’’ The court construed ‘‘shed’’ pursu-
ant to its common and ordinary meaning, defining it as
‘‘a building with walls and a roof,’’ and concluded that
a hangar was ‘‘an equivalent.’’ The court also noted that,
even if not constituting equivalents to ‘‘sheds’’ under
§ 12-64 (a), the hangars would nevertheless be within
the same general category as sheds and the other enu-
merated buildings in § 12-64 (a) such that they could
be considered as falling within the category ‘‘ ‘all other
buildings’ . . . .’’
   On appeal, the defendants claim that the trial court’s
construction of § 12-64 (a) was not legally and logically
correct for several reasons. First, because the trial court
defined ‘‘ ‘sheds’ ’’ as a type of ‘‘ ‘building,’ ’’ the defen-
dants urge a definition of ‘‘building’’ that includes a
requirement that the buildings be constructed for per-
manent use and therefore necessarily are permanent
structures. The defendants thus claim that the trial
court improperly defined both ‘‘sheds’’ and ‘‘buildings’’
in § 12-64 (a) without any permanent use requirement,
thereby improperly including the hangars within their
scope because the hangars are portable, temporary
structures. We disagree with the defendants’ proposed
definition of ‘‘buildings.’’ We are bound by our previous
judicial interpretation of the language of § 12-64 (a);
see Kasica v. Columbia, supra, 309 Conn. 93–94; in
which we interpreted ‘‘buildings’’ as being ‘‘more or
less’’ permanent, usually covered by a roof, and ‘‘more
or less’’ completely enclosed by walls. See Eastern Con-
necticut Cable Television, Inc. v. Montville, supra, 180
Conn. 412. This definition clearly encompasses the han-
gars, which may properly be described as ‘‘more or less
permanent,’’ even given their portable nature. More-
over, the defendants conceded at oral argument that
some ‘‘sheds’’ are not permanent, thus, cutting against
their proposed definition of ‘‘buildings.’’ For purposes
of § 12-64 (a), we decline to depart from our previous
judicial interpretation of ‘‘buildings’’ which imposed no
permanency requirement.
   The defendants next claim that, in applying the rule
of ejusdem generis to interpret ‘‘buildings’’ by reference
to the characteristics of the other enumerated items in
§ 12-64 (a), the trial court should have concluded that
the distinguishing characteristics of ‘‘buildings’’ are that
they are permanent, immobile structures, perpetually
affixed to the ground. They therefore claim that,
because the hangars at issue are portable, their attri-
butes materially distinguish them from the characteris-
tics of the enumerated items of real property in § 12-
64 (a). We again disagree. We are bound by our previous
judicial interpretations of the language of § 12-64 (a);
see Kasica v. Columbia, supra, 309 Conn. 93; in which
we have construed ‘‘buildings’’ in § 12-64 (a), using the
rule of ejusdem generis, as having the distinguishing
characteristics of being ‘‘enclosed and . . . [suitable]
for occupancy or storage’’; Eastern Connecticut Cable
Television, Inc. v. Montville, supra, 180 Conn. 414; char-
acteristics undoubtedly exhibited by the hangars.11
  The defendants finally claim that the language of § 12-
64 (a) is not clear and unambiguous, and that any ambi-
guity should be construed in favor of the taxpayer.
Scholastic Book Clubs, Inc. v. Commissioner of Reve-
nue Services, supra, 304 Conn. 214–15. Additionally,
they claim that this court should look beyond the text
of § 12-64 (a), undertake a fixture analysis, and con-
clude that the hangars are, instead of real property,
personal property pursuant to § 12-71. However, other
than noting that hangars are not expressly enumerated
in § 12-64 (a) and urging their preferred definition of
‘‘building’’ that deviates from our previously established
judicial interpretations of the term ‘‘building,’’ the
defendants do not advance with any specificity why the
terms ‘‘sheds’’ or ‘‘buildings’’ are susceptible to more
than one reasonable interpretation. See Hartford/Wind-
sor Healthcare Properties, LLC v. Hartford, 298 Conn.
191, 197–98, 3 A.3d 56 (2010) (‘‘The process of statutory
interpretation involves . . . the question of whether
the language does so apply. . . . A statute is ambigu-
ous if, when read in context, it is susceptible to more
than one reasonable interpretation. . . . [S]tatutory
silence does not necessarily equate to ambiguity.’’
[Internal quotation marks omitted.]). By failing to
advance any other reasonable interpretations of these
terms, the defendants have failed to show that the lan-
guage is not clear and unambiguous, and, therefore,
we need not apply the canon of statutory construction
construing any ambiguity in favor of the taxpayer. See
Key Air, Inc. v. Commissioner of Revenue Services,
294 Conn. 225, 235, 241, 983 A.2d 1 (2009) (declining
to apply statutory presumption in favor of taxpayer
because such presumptions apply ‘‘only in a case of a
clear ambiguity in language which substantially leaves
the statute equally open to different interpretations’’
and term at issue was sufficiently defined by reference
to ‘‘the common understanding of the term as expressed
in a dictionary’’ [internal quotation marks omitted]). We
conclude that the terms ‘‘sheds’’ and ‘‘buildings’’ are
clear and unambiguous.12
   Having concluded that the trial court’s construction
of § 12-64 (a) was legally correct, we next examine
whether these conclusions are supported by facts con-
tained within the record. The trial court, with the con-
sent of the parties, viewed the hangars at issue and
found the following facts. ‘‘The [n]orth [r]amp [hangars]
had shed-like metal walls with wooden cross-beams
mounted with studs. The [hangars] are affixed to the
ground by means of heavy spikes driven through open-
ings in the metal base into the asphalt paving. . . .
[The north ramp hangars had] trailer hitches so that
[they] could be moved, but only by a heavy-duty truck.’’
The trial court continued by finding that the south ramp
hangars had ‘‘no visible hitches . . . [and were] identi-
cal to the [n]orth [r]amp [hangars] in having shed-like
walls, cross-beams on the walls, attachment to the
ground with heavy spikes, and wood frames on the
bottom. The [s]outh [r]amp [hangars] are larger than
the [n]orth [r]amp’s and are more than one-story high.
The [s]outh [r]amp [hangars] open similar to a garage,
with a door that lifts. The [hangars] are equipped with
electricity.’’ Next, the trial court found that ‘‘[b]oth the
[n]orth [r]amp and the [s]outh [r]amp [hangars] were
capable of being disassembled but it would require
much effort as the spikes and boards would have to
be removed and the walls collapsed.’’ The trial court
concluded that the hangars were used for and thus
suitable for storage, and that hangars are shed-like inso-
far as they are buildings with walls and a roof. The trial
court found that the hangars were ‘‘virtually permanent
as any other building might be, even given that [the city
of] Bridgeport or N.E. Hangar . . . could technically
evict [the defendants] under the terms of the leases.’’
In addition, the parties stipulated to the fact that these
hangars are used for storage. The facts in the record
clearly support the trial court’s conclusion that the han-
gars are ‘‘buildings’’ under § 12-64 (a), in that they stand
more or less permanently, have a roof, are enclosed by
walls, and are suitable for storage. See Eastern Con-
necticut Cable Television, Inc. v. Montville, supra, 180
Conn. 412. We therefore conclude that the trial court
properly determined that the hangars were taxable
either as ‘‘buildings’’ or as ‘‘sheds’’ pursuant to § 12-
64 (a).13
                              B
   Finally, the defendants claim that the trial court
improperly failed to apply § 12-64 (b) and (c) to exempt
the hangars from taxation. See footnote 9 of this opin-
ion; Hotshoe Enterprises, LLC v. Hartford, 284 Conn.
833, 837, 937 A.2d 689 (2008) (per curiam) (affirming
trial court’s conclusion that § 12-64 [c] exempted condo-
minium airplane hangars on Brainard Airport, an airport
owned and operated by the state of Connecticut). The
trial court articulated that ‘‘§ 12-64 (b) or (c) . . .
clearly do not apply to the hangars themselves [as]
[t]hese provisions apply to state-owned properties,’’ the
hangars are individually-owned property, and the land
underneath the hangars is municipally-owned property.
We agree with the trial court.
   Section 12-64 (b) applies to ‘‘land [or] buildings . . .
belonging to or held in trust for the state’’ and § 12-64
(c) applies to ‘‘land [or] building[s] . . . belonging to
or held in trust for the state of Connecticut or . . . any
general aviation airport or other airport, as such terms
are defined in section 15-120aa . . . .’’ Section 15-120aa
(4) defines ‘‘ ‘[g]eneral aviation airports’ ’’ as ‘‘state-
owned and operated general aviation airports, including
Danielson Airport, Groton/New London Airport, Hart-
ford Brainard Airport, Waterbury-Oxford Airport and
Windham Airport, and such other airports as shall be
owned, operated or managed by the [Connecticut Air-
port Authority] and designated as general aviation air-
ports.’’ Section 15-120aa (5) defines ‘‘ ‘[o]ther airports’ ’’
as ‘‘any other airport as shall become owned, operated
or managed by the [Connecticut Airport Authority]
. . . .’’
  In the present case, the stipulated facts reveal that
the land upon which the hangars lie is owned by the
city of Bridgeport, not the state of Connecticut, render-
ing § 12-64 (b) inapplicable by its express terms. More-
over, § 12-64 (c) is inapplicable because neither is the
airport at issue expressly listed in § 15-120aa (4) as a
‘‘general aviation airport’’ nor are there facts in the
record to suggest that the state of Connecticut or the
Connecticut Airport Authority has ever owned, oper-
ated, or managed this airport.14 We therefore affirm the
judgment of the trial court and conclude that the trial
court properly applied the entirety of § 12-64 to the
hangars.
                             II
   We next turn to the defendants’ claim that the trial
court improperly applied § 12-74 by failing to conclude
that the tax exemption applicable to the land would
become applicable to the hangars affixed on such tax
exempt land. To this end, the defendants claim that the
trial court should have determined that ownership of
the hangars could not properly be assessed to the defen-
dants; see University of Hartford v. Hartford, 2 Conn.
App. 152, 159, 477 A.2d 1023 (1984) (trial court not
clearly erroneous in concluding that mere leasehold
interest was ‘‘insufficient indicium of ownership to qual-
ify as ‘real property’ within the definition of the tax
statutes’’ where ‘‘the building to be erected would be
subject to a substantial measure of supervision and
control by the lessor, not only in its design and construc-
tion but also in its subsequent operation’’); because the
trial court improperly found that the defendants failed
to show the city of Bridgeport’s control over the hangars
such that ownership of the hangars would more prop-
erly lie with the city of Bridgeport, and not the defen-
dants. We review the trial court’s finding as to control
over the hangars for clear error. See McBurney v.
Paquin, supra, 302 Conn. 368.
   ‘‘It is settled law in this state that real property taxes
are normally assessed against the owner. Lerner Shops
of Connecticut, Inc. v. Waterbury, 151 Conn. 79, 82–84,
193 A.2d 472 (1963); Montgomery v. Branford, 107
Conn. 697, 701, 142 A. 574 (1928). Leased property is
assessed against the lessor as owner of the freehold
estate; see Montgomery v. Branford, [supra, 701]; who
by statute is obligated to pay the tax even [if] the lessee
. . . agreed to pay the taxes. Lerner Shops of Connecti-
cut, Inc. v. Waterbury, [supra, 84].
   ‘‘There are, however, certain circumstances under
which the lessee has been treated as the fee owner for
tax purposes. See Russell v. New Haven, 51 Conn. 259
(1883); Parker v. Redfield, 10 Conn. 490 (1835) . . . .’’
(Citation omitted.) University of Hartford v. Hartford,
supra, 2 Conn. App. 158–59. Such circumstances exist
where, as in Russell, a lessee erects a building on land
owned by another entity and ownership of the building
is recognized as in the lessee. Russell v. New Haven,
supra, 260. Even though the lessee’s building may be
permanently affixed to the land and the parties do not
contemplate its removal, the building is properly classi-
fied as real estate, not personal property, and is taxable
in the name of the lessee without the benefit of any tax
exemption for the underlying land. Id., 260, 262–63; see
id., 262 (‘‘[t]here is no practical difficulty in such a
division of real estate’’). The taxation principles estab-
lished by Russell remain valid. See Old Farms Associ-
ates v. Commissioner of Revenue Services, 279 Conn.
465, 491, 903 A.2d 152 (2006) (citing to Russell as ‘‘con-
cluding that building is part of realty and taxable to
holder of title to building, when building was not
erected for temporary purpose; neither party contem-
plated its removal; size and character of building, and
materials of which it is constructed, precluded idea of
removal; and there was contract provision pertaining
to purchase of building’’).
   Although the principles of Russell have never been
overruled, in University of Hartford v. Hartford, supra,
2 Conn. App. 153–55, 157–58, the Appellate Court dis-
cussed whether lessees operating a dormitory on land
owned by a trust company could be separately assessed
for their building and leasehold interest under § 12-64
(a). The Appellate Court concluded that the trial court
did not clearly err in concluding that the lessor’s ‘‘sub-
stantial measure of supervision and control [over the
lessee’s building], not only in its design and construc-
tion but also in its subsequent operation,’’ resulted in
an ‘‘insufficient indicium of ownership [of the leasehold
interest and building in the lessee] to qualify as ‘real
property’ within the definition of the tax statutes
. . . .’’ Id., 159.
   In the present case, although the trial court con-
cluded, and the parties agreed, that § 12-74 exempted
from municipal taxation the land, owned by the city of
Bridgeport, upon which the defendants placed their
hangars, the trial court rejected the defendants’ claim
that the hangars’ placement on the tax exempt land
also rendered the hangars tax exempt. Instead, the trial
court concluded that the hangars could not be tax
exempt because, ‘‘[u]nder the long-standing precedent
of Russell v. New Haven, [supra, 51 Conn. 262], the
defendants are not taxed as lessee[s] of [the city of
Bridgeport], but [rather] as owners of the [hangars].’’
The trial court also concluded that the defendants failed
to show, pursuant to University of Hartford, that the
city of Bridgeport exerted ‘‘a substantial measure of
supervision and control’’ over the hangars such that
the hangars would more properly be assessed, if not
exempted, to the owner of the underlying land.
  On appeal, the defendants claim that the trial court
improperly failed to conclude that the factual predicates
of University of Hartford—a showing of substantial
control by the lessor over the lessee’s property—were
satisfied such that ownership of the hangars should
more properly be placed with the city of Bridgeport.
The defendants attempt to demonstrate the city of
Bridgeport’s control by pointing to the town of Strat-
ford’s requirement that the hangars be built as portable
structures—the same requirements as are applicable to
mobile homes and back yard sheds—as well as the
particular terms in the sublease between N.E. Hangar
and the defendants that describe how the defendants
may only use the hangars to store their aircraft and
that the defendants may access the airport only with
key-cards issued by the city of Bridgeport. However,
the trial court also found—and, indeed, the parties stip-
ulated—that each hangar is for the private use of their
respective owners or occupants, that the south ramp
hangars could be purchased with various options that
included insulation, side or back doors, rubberized
painted floor, work bench, and electronic hookups, and
that the defendants could purchase their hangars from
any supplier. Although the terms of the defendants’
occupancy pursuant to the sublease with N.E. Hangar
and the unwritten month-to-month lease with the city
of Bridgeport evince some control by the lessor over
the lessee’s access to the airport, we cannot say that
these terms necessarily amount to substantial control
over the hangars such that ownership of the hangars
is more properly placed in the city of Bridgeport. On
the record before us, we conclude that the trial court
did not clearly err in finding that the defendants failed to
show a substantial measure of supervision and control
over the hangars such that ownership should more
properly be placed with the city of Bridgeport.
  Accordingly, because Russell dictates that a lessee
who owns a building on tax exempt land does not neces-
sarily benefit from the land’s tax exemption even if
the lessee’s building is permanently affixed to the tax
exempt land, and because the defendants did not show
that ownership of the hangars should nevertheless
remain with the lessor, we conclude that the trial court
properly determined that § 12-74 is inapplicable to the
hangars at issue in the present case.
                            III
   Finally, we address the defendants’ claim that, if the
hangars are real property subject to taxation pursuant
to § 12-64 (a), the hangars should nevertheless be
exempt from taxation under § 12-19a in order to prevent
the plaintiff from double dipping by receiving a grant
in lieu of taxes from the state pursuant to § 12-19a and
property taxes from the defendants pursuant to § 12-64
(a). The trial court articulated that § 12-19a, a provision
providing the plaintiff with a grant in lieu of taxes to
defray the impact of the tax exemption of § 12-74, had
no bearing on the present dispute because § 12-19a
‘‘concerns funding and does not affect the hangars
themselves.’’
  Although it is doubtful whether the defendants prop-
erly raised this claim in the trial court, we note that
§ 12-19a does not grant the plaintiff a power to tax,
grant any party a tax exemption, or classify property
for tax purposes. See footnote 10 of this opinion. We
therefore agree with the trial court that § 12-19a ‘‘con-
cerns funding and does not affect the hangars them-
selves’’ because the existence of § 12-19a does not affect
our statutory construction of §§ 12-64 or 12-74. Even
assuming the defendants properly raised this claim of
‘‘double dipping’’ before the trial court, there are no
facts in the record to suggest that the plaintiff submits
the assessed value of the hangars to the state, receives
a grant in lieu of taxes that takes into consideration
lost tax revenue relating to the hangars, and also seeks
to assess the hangars to the defendants.15 Therefore,
we conclude that the trial court properly determined
that § 12-19a was inapplicable to the present case.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     The hangers at issue in the present case, which are referred to in the
record and briefs as ‘‘T-Hangars,’’ are T shaped aircraft hangars. These
hangers do not have floors and are anchored to the ground.
   2
     The defendants in SC 19332 are David Faile and N759ZD, LLC. The
defendants in SC 19333 are Aminkhan Aladin, Howard Altman, ARB Aviation,
LLC, John Auchincloss, Jack Bart, BBL 201 Associates, Richard Brosius,
ERL, Inc., Flying Eagle Real Estate, LLC, Robert Frischette, Vincent Fusco,
Raphael Jacobelli, Jest, LLC, Krosno Group, Inc., Christopher Lavin, Stanton
Lesser, Lion Company, Inc., Richard McGowan, N.E. Hangar Development,
LLC, Mike Neal, Tim Osborn, RGG Realty Corporation, Riverstone Holdings,
LLC, Saquatucket Adventures, LLC, Brian Schiel, Austin Schraff, Herman
Schuler, Sourcing Edge Associates, LLC, Chuck Tannen, Kendall R. Touis-
sant, Traunet, LLC, Frank Vener, and Don Winters. For the sake of simplicity,
unless otherwise noted, we refer to the defendants in these appeals collec-
tively as the defendants and individually by name. See footnotes 4 and 6 of
this opinion. We note that the following additional parties were also named
as defendants in the declaratory judgment action: John Courtney, Frank
Fasanella, Robert Gill, John M. Hmurcik, Morgan Kaolian, Jenn Matt Equip-
ment, LLC, Robert Jones III, the Superior Plating Co., and O.G. Sexton.
These parties, however, did not appeal from the judgment of the trial court.
   3
     We note that the tax assessor for the town of Stratford, Melinda Fonda,
is also a plaintiff in the underlying action. For the sake of simplicity, refer-
ences to the plaintiff hereinafter include both the town of Stratford and
Fonda.
   4
     The defendants in SC 19332 and the defendants in SC 19333 filed separate
appeals from the judgment of the trial court to the Appellate Court. We
transferred both appeals to this court pursuant to Practice Book § 65-1 and
General Statutes § 51-199 (c). Because the claims raised in both appeals
address the proper construction of General Statutes § 12-64 and other rele-
vant statutes as they apply to the defendants’ hangars, we address these
appeals together.
   5
     In view of the conclusion reached on this issue, we need not consider
the defendants’ argument that the hangars are tangible personal property
pursuant to General Statutes § 12-71.
   6
     We note that the defendants in SC 19332 own hangars exclusively located
at the north ramp of the airport and that the defendants in SC 19333 own
hangars located at both the north ramp and the south ramp of the airport.
The differences between the north ramp and south ramp hangars are not
relevant to our resolution of the present appeals.
   7
     We note that § 12-64 has been amended by our legislature since the
events underlying the present appeal. See, e.g., Public Acts 2013, No. 13-
277, § 61; Public Acts 2014, No. 14-122, § 87. These amendments, however,
have no bearing on the merits of these appeals. See footnote 14 of this
opinion. In the interest of simplicity, unless otherwise noted, we refer to
the current revision of the statute.
   8
     General Statutes § 12-74 provides: ‘‘All property owned by any town or
city, which is located in another town and used for the purposes of an
airport, shall be exempt from taxation as long as it continues to be used
for such purposes and as long as the town in which it is located has the
same privileges as to the use of such airport as are possessed by the munici-
pality owning the same; but, if any such airport is leased to any person,
association or private corporation, or is used in such manner as to become
a source of profit to the municipality owning the same, the land so occupied
and situated in any adjoining town or towns shall thereupon be subject
to taxation.’’
   9
     General Statutes § 12-64 provides, in relevant part: ‘‘(b) Except as pro-
vided in subsection (c) of this section, any land, buildings, or easement to
use air rights belonging to or held in trust for the state, not used for purposes
attributable to functions of the state government or any other governmental
purpose but leased to a person or organization for use unrelated to any
such purpose . . . shall be [taxable to the lessee] . . . .
   ‘‘(c) The provisions of subsection (b) of this section shall not be applicable
to (1) any land, building, or easement belonging to or held in trust for
the state of Connecticut or the Connecticut Airport Authority at Bradley
International Airport or any general aviation airport or other airport, as
such terms are defined in section 15-120aa . . . .’’ (Emphasis added.)
   10
      General Statutes § 12-19a (a) provides, in relevant part: ‘‘On or before
January first, annually, the [s]ecretary of the [o]ffice of [p]olicy and [m]anage-
ment shall determine the amount due, as a state grant in lieu of taxes, to
each town in this state wherein . . . a municipally owned airport . . . is
located. The grant payable to any town under the provisions of this section
. . . shall be equal to the total of . . . [45 percent] of the property taxes
. . . which would have been paid with respect to all municipally owned
airports; except for the exemption applicable to such property, on the assess-
ment list in such town . . . . [T]he grant applicable to Sikorsky Airport shall
be paid half to the town of Stratford and half to the city of Bridgeport . . . .’’
   We note that § 12-19a has also been amended by our legislature since the
events underlying the present appeal. See, e.g., Public Acts 2014, No. 14-47,
§ 22. These amendments, however, have no bearing on the merits of these
appeals. In the interest of simplicity, we refer to the current revision of
the statute.
   11
      The defendants claim that we should not rely on this court’s previous
application of the rule of ejusdem generis to ‘‘buildings’’ in Eastern Connecti-
cut Cable Television, Inc. v. Montville, supra, 180 Conn. 413, a case in which
this court interpreted the term ‘‘buildings’’ in § 12-64 (a) as not encompassing
a communications tower. Specifically, the defendants claim that, because
the legislature, in response to Montville, subsequently amended § 12-64 (a)
by adding the word ‘‘structure,’’ we should not rely on Montville’s interpreta-
tion of § 12-64 (a) because the legislative amendment changed what we may
properly glean from the enumerated items in § 12-64 (a) such that these
items no longer have the same distinguishing characteristics as they did in
Montville. See Public Acts 1993, No. 93-64, § 1. We disagree. The word
‘‘structure’’ was inserted after the enumerated items in § 12-64 (a), all of
which remained the same; therefore, the characteristics of the enumerated
items did not change from such insertion. We continue to be bound by our
interpretation of ‘‘buildings,’’ gleaned from the enumerated items in § 12-64
(a), which we construed as having the distinguishing characteristics of being
‘‘enclosed and . . . [suitable] for occupancy or storage . . . .’’ Eastern
Connecticut Cable Television, Inc. v. Town of Montville, supra, 180
Conn. 414.
   The defendants also claim that the trial court improperly relied on Gordon
v. Board of Civil Authority for the Town of Morristown, 180 Vt. 299, 300,
910 A.2d 836 (2006), which held that a hangar was a building and therefore
taxable as real property pursuant to a Vermont taxing statute. In interpreting
§ 12-64 (a), the trial court applied the rules of statutory construction to
make its conclusion; it did not rely on Gordon as the basis of its decision.
This claim is without merit.
   12
      At oral argument before the trial court and this court, the defendants
also claimed that the language of § 12-64 (a) that affirmatively authorizes
assessment of tax in the name of a lessee of land used for residential
purposes; General Statutes § 12-64 (a) (‘‘[i]f the interest in real estate consists
of a lease of land used for residential purposes which allows the lessee to
remove any or all of the structures, buildings or other improvements on
said land erected or owned by the lessee, which lease is recorded in the
land records of the town and provides that the lessee shall pay all taxes
with respect to such structures, buildings or other improvements, said inter-
est shall be deemed to be a separate parcel and said structures, buildings
or other improvements shall be separately assessed in the name of the
lessee’’); prohibits, by negative implication, assessment of tax in the name
of a lessee of land used for commercial purposes. See Pepin v. Danbury,
171 Conn. 74, 88, 368 A.2d 88 (1976) (‘‘a municipality may exercise the taxing
power only to that extent to which such power has been specifically granted
by the legislature’’ [internal quotation marks omitted]); Hartford/Windsor
Healthcare Properties, LLC v. Hartford, supra, 298 Conn. 205 (‘‘legislature
knows how to convey its intent expressly’’); Thomas v. Dept. of Develop-
mental Services, 297 Conn. 391, 413, 999 A.2d 682 (2010) (‘‘when a statute,
with reference to one subject contains a given provision, the omission of
such provision from a similar statute concerning a related subject . . . is
significant to show that a different intention existed’’ [internal quotation
marks omitted]). We decline to review this claim, as it was raised only at
oral argument. See J.E. Robert Co. v. Signature Properties, LLC, 309 Conn.
307, 317 n.10, 71 A.3d 492 (2013); cf. Calcano v. Calcano, 257 Conn. 230,
244, 777 A.2d 633 (‘‘[o]ur practice requires an appellant to raise claims of
error in his original brief, so that the issue as framed by him can be fully
responded to by the appellee in its brief, and so that we can have the full
benefit of that written argument’’ [internal quotation marks omitted]).
   13
      Although we conclude that the hangars are properly classified as ‘‘build-
ings’’ pursuant to § 12-64 (a), the hangars would also properly be classified
as ‘‘sheds,’’ a term which the Appellate Court has previously defined in a
case interpreting zoning regulations. See Mountain Brook Assn., Inc. v.
Zoning Board of Appeals, 133 Conn. App. 359, 373, 37 A.3d 748 (2012) (‘‘[a]
small structure, either freestanding or attached to a larger structure, serving
for storage or shelter’’ [internal quotation marks omitted]), quoting American
Heritage Dictionary (2d College Ed. 1985); Eastern Connecticut Cable Televi-
sion, Inc. v. Montville, supra, 180 Conn. 413 (‘‘a building is always a struc-
ture’’). The facts in the record would support this classification.
   14
      The trial court ostensibly applied General Statutes (Rev. to 2011) § 12-
64 (c), which the legislature subsequently amended in 2013. See Public Acts
2013, No. 13-277, § 61 (noting that amendment is ‘‘applicable to assessment
years commencing on and after October 1, 2012’’); see also footnote 7 of
this opinion. The 2013 amendment to § 12-64 (c) does not, however, change
the result reached in the present case. In 2013, the legislature amended the
phrase ‘‘land [or] building[s] . . . belonging to or held in trust for the state
of Connecticut . . .or any other state-owned airport’’ by removing the words
‘‘other state-owned airport’’ and replacing them with ‘‘general aviation air-
port or other airport, as such terms are defined in section 15-120aa . . . .’’
See Public Acts 2013, No. 13-277, § 61. Neither version of § 12-64 (c) applies
to the airport in the present case, which is neither owned nor operated by
the state of Connecticut.
   15
      Indeed, the only real allegation of double dipping appears to be linked
with the defendants’ claim that the plaintiff had assessed vacant land at
the airport to the defendants, a claim that was not properly before the trial
court because it does not address the proper classification of the hangars
for tax purposes.